THE THIRTEENTH COURT OF APPEALS

                                      13-15-00320-CV


               In the Matter of Jesse (Jesus) Soliz and Charlotte P. Soliz


                                     On appeal from the
                       94th District Court of Nueces County, Texas
                           Trial Cause No. 2013-FAM-2812-C


                               CORRECTED JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of jurisdiction. The Court

orders the appeal DISMISSED FOR WANT OF JURISDICTION in accordance with its

opinion. No costs are assessed as appellant filed an affidavit of inability to pay costs.

       We further order this decision certified below for observance.

September 17, 2015